Case 8:19-cv-02181-JSM-CPT Document 14 Filed 01/13/20 Page 1 of 6 PageID 48



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 ROBERT VALENZUELA,
                                                     CASE NO.: 8:19-cv-02181-JSM-CPT
                            Plaintiff
                           v.

 AXIOM ACQUISITION VENTURES, LLC,

                         Defendant.
     ____________________________________/


DEFENDANT AXIOM ACQUISITION VENTURES, LLC’S MOTION FOR SUMMARY
       JUDGMENT AND INCORPORATED MEMORANDUM OF LAW

        Pursuant to Fed. R. Civ. P. 56, Defendant Axiom Acquisition Ventures, LLC (Axiom)

respectfully moves the Court to enter summary judgment in its favor and against Plaintiff Robert

Valenzuela as follows:

        1.     Mr. Valenzuela filed his Complaint on August 29, 2019, alleging Axiom violated

the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq. (“FDCPA”) in connection with a

letter Axiom sent to him on or about July 22, 2019. See ECF No. 1.

        2.     For the reasons more fully set forth in the incorporated Memorandum of Law,

Axiom respectfully submits that no genuine issues of material fact exist precluding the entry of

judgment in Axiom’s favor, and thus Axiom is entitled to judgment as a matter of law.

        WHEREFORE, Defendant Axiom Acquisition Ventures, LLC respectfully requests that

this Honorable Court grant its Motion for Summary Judgment and enter judgment it its favor.

                                  MEMORANDUM OF LAW

I.      STANDARD OF REVIEW

        “The Court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
                                                1
Case 8:19-cv-02181-JSM-CPT Document 14 Filed 01/13/20 Page 2 of 6 PageID 49



Civ. P. 56(a). Summary judgment is appropriate “...after adequate time for discovery and upon

motion, against a party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Conversely, to avoid summary judgment, the

opposing party must come forward with specific facts in dispute that are material and of a

substantial nature. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1996).

“A mere ‘scintilla’ of evidence supporting the opposing party’s position will not suffice; there

must be a sufficient showing that the jury could reasonable find for that party.” Walker v. Darby,

911 F.2d 1573, 1577 (11th Cir. 1990) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

(1986)). Conclusory allegations, evidence that is not significantly probative, and personal opinions

do not suffice to defeat a motion for summary judgment. Johnson v. Fleet Fin., Inc., 4 F.3d 946,

949 (11th Cir. 1993).

II.     ARGUMENT

        Mr. Valenzuela’s Complaint alleges that Axiom’s July 22, 2019 letter violates the FDCPA

in three ways. First, he contends it did not inform Mr. Valenzuela of his right to dispute the debt

as required by 15 U.S.C. § 1692g. Second, he argues it was false, deceptive or misleading under

§ 1692e because it confused and mislead Mr. Valenzuela as to the origins and chain of ownership

of the debt. Finally, he alleges the letter constitutes an unfair or unconscionable means of debt

collection in violation of § 1692f because it concealed Axiom’s status as a debt collector. But

because the letter at issue was not sent “in connection with the collection of any debt,” Axiom is

entitled to summary judgment as a matter of law.




                                                   2
Case 8:19-cv-02181-JSM-CPT Document 14 Filed 01/13/20 Page 3 of 6 PageID 50



        A.      Axiom did not engage in any conduct or activity prohibited by the FDCPA.

        To establish a violation of the FDCPA, a plaintiff must show (1) the defendant is a “debt

collector,” (2) the challenged conduct was made “in connection with the collections of any debt,”

and (3) the defendant engaged in an act or omission prohibited by the FDCPA. Reese v. Ellis,

Painter, Ratterree, & Adams, LLP, 678 F.3d 1211, 1216 (11th Cir. 2012). The FDCPA does not

apply to every communication between a debt collector and a debtor. Parker v. Midland Credit

Mgmt., 874 F. Supp.2d 1353, 1356-57 (S.D. Fla. 2012).                 When determining whether a

communication is made in connection with the collection of any debt, the courts look to the specific

language of the communication. Kinlock v. Wells Fargo Bank, N.A., 636 Fed. Appx. 785, 787

(11th Cir. 2016). “[T]he Court must determine, by examining the letter as a whole, whether debt

collection is the animating purpose of the correspondence. Relevant features include ‘the language

of the letters in question, specifically statements that demand payment, discuss additional fees if

payment is not tendered, and disclose that the firm was attempting to collect a debt and was acting

as a debt collector.’” Maximiliano v. Portfolio Recovery Assocs., LLC, 2017 U.S. Dist. LEXIS

214698 (S.D. Fla. 2017).

        In Parker, this Court held that a letter merely informing a debtor of a change of ownership

of the account did not constitute a “communication” under the FDCPA. Parker, 874 F. Supp. at

1358. Like the letter at issue here, the Parker letter did not demand payment or otherwise discuss

the specifics of the account; rather, it merely informed the consumer that the account had been

assigned to Midland Funding LLC. Id. As such, this Court found that “[a] letter…that merely

informs a debtor of the assignment of her debt, provides the debtor with the new information, and

clearly states that the letter is not an attempt to collect a debt should stand as an example of a letter




                                                   3
Case 8:19-cv-02181-JSM-CPT Document 14 Filed 01/13/20 Page 4 of 6 PageID 51



that does not constitute a communication in connection with the collection of a debt in violation

of the FDCPA.” Id.

        Relying on Parker, the Southern District of Florida similarly concluded that a letter which

informed a debtor of the assignment of the account but did not contain a demand for payment, did

not discuss additional fees if payment was not tendered, and did not disclose that the letter was an

attempt to collect a debt, was not a “communication” under the FDCPA. Maximiliano 2017 U.S.

Dist. LEXIS 214698 at *9 - *12. The Maximiliano letter contained disclosures under § 1692g of

the FDCPA. Id. at *12. Maximiliano argued strenuously that the provision of these disclosures

compelled the conclusion that the letter was sent in connection with the collection of a debt;

however, the Southern District of Florida expressly rejected this argument and concluded that the

addition of the § 1692g disclosures “…does not suffice to transform an otherwise informational

letter into a letter sent in connection with the collection of a debt.” Id. at *12 - *13.

        By contrast, letters containing demands for payment or otherwise threatening the

imposition of additional fees should payment not be made do constitute debt collection

communications. In Caceres v. McCalla Raymer, LLC, 755 F.3d. 1299 (11th Cir. 2014), unlike

the letters in Parker and Maximiliano, the Caceres letter contained a demand for payment, as well

as detailed payment instructions. It explicitly stated that it was sent “for the purpose of collecting

a debt.” It made several references to continuing collection efforts and threatened the imposition

of additional attorney’s fees and interest should payment not be made. Id. at 1303.

        Comparing Axiom’s July 22, 2019 letter to the holdings in Parker, Maximiliano and

Caceres, it is beyond question that Axiom’s letter is not a communication made in connection with

the collection of a debt. The purpose of Axiom’s letter was to inform Plaintiff that Axiom acquired

his account on July 18, 2019, and immediately assigned it to Grassy Sprain Group, LLC. ECF No.



                                                   4
Case 8:19-cv-02181-JSM-CPT Document 14 Filed 01/13/20 Page 5 of 6 PageID 52



14, Exhibit A, Declaration of Jenna Wilmes, ¶ 6 and Ex. 1. The letter explicitly states that “[t]he

purpose of this letter is to inform you of the change of owner,” “[p]lease note this is not a bill” and

further directs Mr. Valenzuela to remit future payments and correspondence to Grassy Sprain

Group, LLC. Id. As in Parker, it contains no demand for payment and specifically states that the

letter is not an attempt to collect a debt. Unlike Caceres, the letter makes no reference to

continuing collection efforts, it does not threaten the imposition of any additional fees or interest,

and it does not contain any payment instructions. Indeed, Axiom’s letter explicitly informs Mr.

Valenzuela not to make any payments to Axiom; it specifically tells him that any future

correspondence or payments should be directed to the new account owner. Id.i

        As noted above, in order to meet his prima facie burden, Mr. Valenzuela must establish

that the challenged conduct was made “in connection with the collections of any debt.” Reese v.

Ellis, Painter, Ratterree, & Adams, LLP, 678 F.3d 1211, 1216 (11th Cir. 2012). He cannot do so

here. As such, Mr. Valenzuela cannot meet his prima facie burden, and Axiom is entitled to

summary judgment.

III.    CONCLUSION

        For the foregoing reasons, Defendant Axiom Acquisition Ventures, LLC respectfully

requests that this Honorable Court grant its Motion and enter judgment in its favor and against

Plaintiff.

                                       Respectfully submitted,

                                       MESSER STRICKLER, LTD.


                               By:     /s/ John M. Marees, II
                                       LAUREN M. BURNETTE, ESQUIRE
                                       FL Bar No. 0120079
                                       JOHN M. MAREES II, ESQUIRE
                                       FL Bar No. 0069879

                                                  5
Case 8:19-cv-02181-JSM-CPT Document 14 Filed 01/13/20 Page 6 of 6 PageID 53



                                    12276 San Jose Blvd.
                                    Suite 718
                                    Jacksonville, FL 32223
                                    (904) 527-1172
                                    (904) 683-7353 (fax)
                                    lburnette@messerstrickler.com
                                    jmarees@messerstrickler.com
                                    Counsel for Axiom Acquisition Ventures, LLC.


                              CERTIFICATE OF SERVICE
       I certify that on January 13, 2020, a true copy of the foregoing document was served as

follows:

 By CM/ECF:
 Alexander J. Taylor, Esq.
 Florida Bar No. 1013947
 Sulaiman Law Group, Ltd.
 2500 South Highland Avenue, Suite 200
 Lombard, IL 60148
 ataylor@sulaimanlaw.com
 Counsel for Plaintiff

                                    MESSER STRICKLER, LTD.


                            By:     /s/ John M. Marees, II
                                    LAUREN M. BURNETTE, ESQUIRE
                                    FL Bar No. 0120079
                                    JOHN M. MAREES II, ESQUIRE
                                    FL Bar No. 0069879
                                    12276 San Jose Blvd.
                                    Suite 718
                                    Jacksonville, FL 32223
                                    (904) 527-1172
                                    (904) 683-7353 (fax)
                                    lburnette@messerstrickler.com
                                    jmarees@messerstrickler.com
                                    Counsel for Axiom Acquisition Ventures, LLC.

Dated: January 13, 2020




                                              6
